 In the Matter of THE ACME MACHINE TOOL COMPANYandUNITEDCONSTRUCTION WORganS, U. M. W. A.Case No. 9-R-136,2.Decided May 18,1944Mr. James C. Manley,of Cincinnati, Ohio, for the Company.Mr. Stanley DenlingerandMr. George B. Rice,of Cincinnati, Ohio,for the Union.',.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION, OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Construction Workers, U. M:W. A., herein called the Union, alleging that a questionaffecting- commerce had arisen concerning ,the representation of employees ofThe Acme Machine Tool Company, Cincinnati, Ohio, herein called thepropriate hearing upon due notice before Benjamin E. Cook, TrialExaminer.Said hearing was held at Cincinnati, Ohio, on April 15,1944.The Company and the Union appeared and participated. - Allparties were afforded full opportunity to be heard, to examine andcross-examinewitnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the'Board._Upon the entire record in the case, the Bard makes the 'following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company, an Ohio corporation, has its only place of business inCincinnati, Ohio; where the Company,is engaged in the manufactureof turret lathes for the United States Armed Forces.Within 'thepast 12 months, the, Company purchased raw materials valued inexcess of $2,000,000, approximately 90, percent of which was shippedinto,the State of Ohio from points outside the State. * The Company's56 N. L. R. B., No. 122.636 THE ACME MACHINE TOOL COMPANY637sales of finished' products during the same period amounted to over$3,000,000, approximately 90 percent of which was shipped to pointsoutside the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.TILE ORGANIZATION INVOLVEDUnited Construction Workers, United, Mine Workers of America,is a labor organization admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain employees of the Com-pany, on the ground that there is a present contract between theCompany and the United Acme Workers' Association concerning theemployees in question.The contract in question, executed on June 10,1943, expires on June 10, 1944.The United Acme Workers' Associa-tion formally dissolved on February 13, 1944, and duly notified theCompany of that fact.We find that the contract does not constitute abar to a present investigation of representatives.'"tA statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c)'and Section 2 (6) and (7) of the Act.-IV. THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance' employees of the Company, ex-cluding administrative employees, engineering department employees,shipping, office and clerical employees, watchmen, cleaning, women,expediter, foremen, and any other supervisory employees with au-thority to hire, promote, discharge, discipline, or 'otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.The Field Examiner repotted that the Union submitted 140 authorization cards all ofwhich bore apparently genuine original signature, and that there are 153 employees inthe appropriate unit.r,i 638-DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em_,ployees in the appropriate unit who were employed during the pay-rollperiod immediately 'preceding the date of the Direction of Electionherein, subject to the limitations and additions,,set forth in theDirection.-DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and' pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Acme MachineTool Company, Cincinnati, Ohio, an'n election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the'Ninth Region, acting in this matter'as agent for the National Labor Relations Board, and- subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid, off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose'employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire,to be represented by UnitedConstructionWorkers, U. M. W. A., for the purposes of collectivebargaining.